DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Amendment filed on 2/28/2022. Applicant has amended independent claims 1, 6, 11, 17 , and 20. 

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2022 has been entered.
 

Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1, 6, 11, 17 , and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘consists of’ in the application as filed."
The Applicant argues that support for the amendment is found at least in the claims as pending prior to entry of the amendment. However, the claims as well as the instant specification support “wherein the shell comprises a silicate of M, and wherein M is selected from the group consisting of Mg, Ca, Sr, Ba, Al, Ti, Zn, in culmination thereof.” This disclosure does not appear to support the amended claim language “consisting of.”


Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li Zhe et al., CN 108461723A.Regarding claim 1, Li Zhe et al., teaches an anode material (abstract), comprising: a silicon oxide core (0013), the silicon oxide being represented by the general formula SiO.sub.x (where x is 0<x<about 2) (0015); and a shell (0013), disposed on at least a portion of an outer surface of the silicon oxide core (0013), wherein the shell comprises a silicate of M, and wherein M is selected from the group consisting of Mg, Ca, Al, Ti, Zn and a combination thereof (0015). Regarding claim 2, Li Zhe et al., teaches the molar ratio of the M to the Si in the anode material is about 0.1 to about 0.6 (0015).Regarding claim 3, Li Zhe et al., teaches the thickness L of the shell is about L.</=.3.0 .mu.m (0014) (0.001 um-3um). Regarding claim 4, Li Zhe et al., teaches the content of M is gradually decreased from the 
outside of the shell to the inside of the shell (0015). Regarding claim 5, Li Zhe et al., teaches the anode material comprises silicon grains, wherein the size D of the silicon grains is about 2 nm.ltoreq.D.ltoreq.about 40 nm (0.1-35 nm) (0014), and wherein the size D is determined by the Scherrer equation based on the half-peak width of the diffraction peak of Si(111) in an X-ray diffraction analysis. Regarding claim 6, Li Zhe et al., teaches an anode (0044), comprising an anode current collector and an anode active material layer (0065), wherein the anode active material layer is located on at least one surface of the current collector (0065-0068), and wherein the anode active material layer comprises an anode material comprising: a silicon oxide core (0065), the silicon oxide being represented by the general formula SiO.sub.x (0<x<2) (0015); and a shell (0065), disposed on at least a portion of an outer surface of the silicon oxide core (0065), wherein the shell comprises a silicate of M, and wherein M is selected from the group consisting of Mg, Ca, Al, Ti, Zn and a combination thereof (0015).Regarding claim 7, Li Zhe et al., teaches the molar ratio of the M to the Si in the anode material is about 0.1 to about 0.6  (0015).Regarding claim 8, Li Zhe et al., teaches the thickness L of the shell is about L.</=.3.0 .mu.m (0014) (0.001 um-3um).Regarding claim 9, Li Zhe et al., teaches the content of M is gradually decreased from the outside of the shell to the inside of the shell (0015).Regarding claim 10, Li Zhe et al., teaches the anode material comprises silicon grains, wherein the size D of the silicon grains is about 2 nm.ltoreq.D.ltoreq.about 40 nm (0.1-35 nm) (0014), and wherein the size D is determined by the Scherrer equation based on the half-peak width of the diffraction peak of Si(111) in an X-ray diffraction analysis. Regarding claim 11, Li Zhe et al., teaches an electrochemical device (0002; 0004), comprising a cathode, a separator, an electrolyte and an anode, (0004) wherein the anode comprises an anode current collector and an anode active material layer, wherein the anode active material layer is located on at least one surface of the current collector, and wherein the anode active material layer comprises an anode material comprising: a silicon oxide core (0013), the silicon oxide being represented by the general formula SiO.sub.x (about 0<x<about 2) (0013); and a shell (0013), disposed on at least a portion of an outer surface of the silicon oxide core (0013), wherein the shell comprises a silicate of M, and wherein M is selected from the group consisting of Mg, Ca, Al, Ti, Zn and a combination thereof (0015).Regarding claim 12. The electrochemical device according to claim 11, wherein the molar ratio of the M to the Si in the anode material is about 0.1 to about 0.6. Regarding claim 13, Li Zhe et al., teaches the thickness L of the shell is about L.</=.3.0 .mu.m (0014) (0.001 um-3um).Regarding claim 14, Li Zhe et al., teaches the content of M is gradually decreased from the outside of the shell to the inside of the shell (0015).Regarding claim 15, Li Zhe et al., teaches the anode material comprises silicon grains, wherein the size D of the silicon grains is about 2 nm.ltoreq.D.ltoreq.about 40 nm (0.1-35 nm) (0014),  and wherein the size D is determined by the Scherrer equation based on the half-peak width of the diffraction peak of Si(111) in an X-ray diffraction analysis. Regarding claim 16, Li Zhe et al., teaches the electrochemical device is a lithium-ion battery (abstract; 0002; 0011). Regarding claim 17, Li Zhe et al., teaches an electronic device (abstract; 0002; 0011), comprising an electrochemical device (abstract; 0002; 0011), comprising a cathode, a separator, an electrolyte and an anode, wherein the anode comprises an anode current collector and an anode active material layer, wherein the anode active material layer is located on at least one surface of the current collector, and wherein the anode active material layer comprises an anode material comprising: a silicon oxide core (0013), the silicon oxide being represented by the general formula SiO.sub.x (about 0<x<about 2); and a shell, disposed on at least a portion of an outer surface of the silicon oxide core (0013; 0015), wherein the shell comprises a silicate of M, and wherein M is selected from the group consisting of Mg, Ca, Al, Ti, Zn and a combination thereof (0015). Regarding claim 18, Li Zhe et al., teaches the molar ratio of the M to the Si in the anode material is about 0.1 to about 0.6 (0015), the thickness L of the shell is about L.</=.3.0 .mu.m (0014) (0.001 um-3um), and the content of M is gradually decreased from the outside of the shell to the inside of the shell (0015).Regarding claim 19, Li Zhe et al., teaches the anode material comprises silicon grains, wherein the size D of the silicon grains is about 2 nm.ltoreq.D.ltoreq.about 40 nm (0.1-35 nm) (0014),  and wherein the size D is determined by the Scherrer equation based on the half-peak width of the diffraction peak of Si(111) in an X-ray diffraction analysis. Regarding claim 20, Li Zhe et al., teaches a method for preparing an anode material comprising a silicon oxide core (0013) and a shell (0013) disposed on at least a portion of an outer surface of the silicon oxide core (0013), wherein the silicon oxide is represented by the general formula SiO.sub.x (0<x<2), and the shell comprises a silicate of M, and M is selected from the group consisting of Mg, Ca, Al, Ti, Zn and a combination thereof (0015) , the method comprising: mixing an M source and a silicon oxide (0018); carrying out a high-temperature treatment on the mixed material in an inert gas atmosphere (0029) at about 1000.degree. C. to about 1400.degree. C. (1000-1200 C) (0028); and grinding the material subjected to the high-temperature treatment (0019; 0028; 0030; 0036).
Thus, the claims are anticipated.

Response to Arguments
6.	Applicant's arguments filed 1/26/2022 have been fully considered but they are not persuasive. Applicant argues that “The silicon oxide core DOES NOT require lithium silicate. Nor does the shell require such. Further, as amended, the shell would exclude a carbon film or lithium as is required by the Li disclosure, as discussed in detail below.”
However, Li teaches a core-shell structure (0013) of a negative electrode (0044) and the doping elements (Mg, Ca, Al, Ti, Zn) are in the shell (0015). Although Li also teaches lithium as a part of the compound, the claim language for the materials is “comprising”; thus lithium is not 


excluded from the compound, as there is no support in the specification nor in the claims for “the shell consists of a silicate of M.”

Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727